COBB, Judge,
'concurring in the result.
I write specially to state that I do not agree with the majority’s holding in its unpublished memorandum that claims II, VI, XIII, XIV, XV, XVI,'and XVII (claims 2, 6, 27,18,19, 20, and 31 in the appellant’s petition) were not sufficiently pleaded pursuant to Rules 32.3 and 32.6(b), Ala. R.Crim. P. However, I concur with the majority’s decision to affirm the summary denial of Melvin Ray’s Rule 32, Ala. R.Crim. P., petition because those claims are withqut merit or are otherwise precluded.